Title: To George Washington from James McHenry, 5 October 1798
From: McHenry, James
To: Washington, George

 

Confidential.
 Trenton [N.J.] 5th [October] 1798

I have received my dear Generals two letters dated the first instant, last night.
You will have seen by the newspapers that I have sent an advertisement inviting proposals for clothing for the new regiments and cavalry; but I have not as yet, been able to accomplish a like measure to supply them with subsistence. It is not however too late, as contracts of this kind can be soon formed. When I mentioned my wish that it might be proper for you to express a strong sentiment to Mr Pickering on the subject of the apparent delay in procuring the necessary cloathing, it was to avoid giving room to Mr Wolcott to think I had been dissatisfied with him; and expecting the same benefit from it by reaction, as if it had been directly addressed to himself.
I shall send you in a few days, the instructions which regulate the size of our muskets & bayonets, and by which those under Mr Wolcotts contracts must be made. I have taken a good deal of trouble upon this point, and hope you will be pleased with them. The French Standard as well for the musket as bayonet is strictly adhered to.
I can no otherwise account for the delay of the superintendant in not sending you a return of our military stores, than by his want of clerks and assistants all of whom have deserted. I shall repeat the order.
If you can take preliminary measures to ascertain the fittest characters for the 4 regiments proposed to be raised in the Southern district, without committing yourself, I should think it adviseable, and wish to see the result as soon as possible that we may be prepared to commence recruiting the moment it will be permitted.
I shall the first hour I can spare copy the letter written by me to the President from Mount Vernon and his instructions to me and transmit them. Want of leisure only has heretofore prevented this being done. Your ever faithful and affectionate

James McHenry

